Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-5 and 31-35, the prior art fails to teach or suggest a
PUCCH transmission method, comprising the steps of determining a PUCCH structure set that is defined in correspondence to the number A of the symbols, a PUCCH structure comprised in the PUCCH structure set comprising the number
A of symbol locations, wherein a PUCCH structure is a distribution rule for
symbol locations used for transmitting Uplink Control Information, UCI and symbol locations used for transmitting RS; and determining a PUCCH structure corresponding to the PUCCH from the PUCCH structure set, and performing PUCCH transmission on the basis of the corresponding PUCCH structure, in combination with other limitations, as specified in the independent claims 1, and 31. 
Regarding claims 16-20 and 46-50, the prior art fails to teach or suggest a PUCCH transmission method, comprising the steps of determining a PUCCH structure set that is defined in correspondence to the number A of the symbols, wherein a PUCCH structure is a distribution rule for symbol locations used for transmitting Uplink Control Information, UCI, and symbol locations used for transmitting RS; and determining a PUCCH structure corresponding to the PUCCH from the PUCCH structure set, and performing PUCCH reception on the basis of the corresponding PUCCH structure, in combination with other limitations, as specified in the independent claims 16, and 46. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner